Exhibit 10.4

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IMPLANT SCIENCES CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

Right to Purchase up to 250,000 Shares of Common Stock of
IMPLANT SCIENCES CORPORATION
(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No.

Issue Date: As of July 6, 2005

 

IMPLANT SCIENCES CORPORATION, a corporation organized under the laws of the
Commonwealth of Massachusetts (the “Company”), hereby certifies that, for value
received, LAURUS MASTER FUND, LTD., or assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company (as defined
herein) from and after the Issue Date of this Warrant and at any time or from
time to time before 5:00 p.m., New York time, through the close of business
July 6, 2010 (the “Expiration Date”), up to Two Hundred Fifty Thousand (250,000)
fully paid and nonassessable shares of Common Stock (as hereinafter defined),
$0.10 par value per share, at the applicable Exercise Price per share (as
defined below).  The number and character of such shares of Common Stock and the
applicable Exercise Price per share are subject to adjustment as provided
herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)           The term “Company” shall include IMPLANT SCIENCES CORPORATION and
any corporation which shall succeed, or assume the obligations of, IMPLANT
SCIENCES CORPORATION hereunder.

 

(b)           The term “Common Stock” includes (i) the Company’s Common Stock,
par value $0.10 per share; and (ii) any other securities into which or for which
any of the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.

 

(c)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or

 

--------------------------------------------------------------------------------


 

which at any time shall be issuable or shall have been issued in exchange for or
in replacement of Common Stock or Other Securities pursuant to Section 4 or
otherwise.

 

(i)            The “Exercise Price” applicable under this Warrant shall be
$3.75.

 


1.             EXERCISE OF WARRANT.


 


1.1.          NUMBER OF SHARES ISSUABLE UPON EXERCISE.  FROM AND AFTER THE DATE
HEREOF THROUGH AND INCLUDING THE EXPIRATION DATE, THE HOLDER SHALL BE ENTITLED
TO RECEIVE, UPON EXERCISE OF THIS WARRANT IN WHOLE OR IN PART, BY DELIVERY OF AN
ORIGINAL OR FAX COPY OF AN EXERCISE NOTICE IN THE FORM ATTACHED HERETO AS
EXHIBIT A (THE “EXERCISE NOTICE”), SHARES OF COMMON STOCK OF THE COMPANY,
SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 4.

 


1.2.          COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL, AT THE TIME OF THE
EXERCISE OF THIS WARRANT, UPON THE REQUEST OF THE HOLDER HEREOF ACKNOWLEDGE IN
WRITING ITS CONTINUING OBLIGATION TO AFFORD TO SUCH HOLDER ANY RIGHTS TO WHICH
SUCH HOLDER SHALL CONTINUE TO BE ENTITLED AFTER SUCH EXERCISE IN ACCORDANCE WITH
THE PROVISIONS OF THIS WARRANT.  IF THE HOLDER SHALL FAIL TO MAKE ANY SUCH
REQUEST, SUCH FAILURE SHALL NOT AFFECT THE CONTINUING OBLIGATION OF THE COMPANY
TO AFFORD TO SUCH HOLDER ANY SUCH RIGHTS.


 


1.3.          TRUSTEE FOR WARRANT HOLDERS.  IN THE EVENT THAT A BANK OR TRUST
COMPANY SHALL HAVE BEEN APPOINTED AS TRUSTEE FOR THE HOLDERS OF THIS WARRANT
PURSUANT TO SUBSECTION 3.2, SUCH BANK OR TRUST COMPANY SHALL HAVE ALL THE POWERS
AND DUTIES OF A WARRANT AGENT (AS HEREINAFTER DESCRIBED) AND SHALL ACCEPT, IN
ITS OWN NAME FOR THE ACCOUNT OF THE COMPANY OR SUCH SUCCESSOR PERSON AS MAY BE
ENTITLED THERETO, ALL AMOUNTS OTHERWISE PAYABLE TO THE COMPANY OR SUCH
SUCCESSOR, AS THE CASE MAY BE, ON EXERCISE OF THIS WARRANT PURSUANT TO THIS
SECTION 1.


 


2.             PROCEDURE FOR EXERCISE.


 


2.1.          DELIVERY OF STOCK CERTIFICATES, ETC., ON EXERCISE.  THE COMPANY
AGREES THAT THE SHARES OF COMMON STOCK PURCHASED UPON EXERCISE OF THIS WARRANT
SHALL BE DEEMED TO BE ISSUED TO THE HOLDER AS THE RECORD OWNER OF SUCH SHARES AS
OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH THIS WARRANT SHALL HAVE BEEN
SURRENDERED AND PAYMENT MADE FOR SUCH SHARES IN ACCORDANCE HEREWITH.  AS SOON AS
PRACTICABLE AFTER THE EXERCISE OF THIS WARRANT IN FULL OR IN PART, AND IN ANY
EVENT WITHIN THREE (3) BUSINESS DAYS THEREAFTER, THE COMPANY AT ITS EXPENSE
(INCLUDING THE PAYMENT BY IT OF ANY APPLICABLE ISSUE TAXES) WILL CAUSE TO BE
ISSUED IN THE NAME OF AND DELIVERED TO THE HOLDER, OR AS SUCH HOLDER (UPON
PAYMENT BY SUCH HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY DIRECT IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS, A CERTIFICATE OR CERTIFICATES FOR
THE NUMBER OF DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK (OR OTHER SECURITIES) TO WHICH SUCH HOLDER SHALL BE ENTITLED ON
SUCH EXERCISE, PURSUANT TO SECTION 1 OR OTHERWISE.


 


2.2.          EXERCISE.


 


(A)           PAYMENT MAY BE MADE IN CASH OR BY CERTIFIED OR OFFICIAL BANK CHECK
PAYABLE TO THE ORDER OF THE COMPANY EQUAL TO THE APPLICABLE AGGREGATE EXERCISE
PRICE, FOR

 

2

--------------------------------------------------------------------------------


 


THE NUMBER OF COMMON SHARES SPECIFIED IN SUCH EXERCISE NOTICE (AS SUCH EXERCISE
NUMBER SHALL BE ADJUSTED TO REFLECT ANY ADJUSTMENT IN THE TOTAL NUMBER OF SHARES
OF COMMON STOCK ISSUABLE TO THE HOLDER PER THE TERMS OF THIS WARRANT) AND THE
HOLDER SHALL THEREUPON BE ENTITLED TO RECEIVE THE NUMBER OF DULY AUTHORIZED,
VALIDLY ISSUED, FULLY-PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) DETERMINED AS PROVIDED HEREIN.


 


3.             EFFECT OF REORGANIZATION, ETC.; ADJUSTMENT OF EXERCISE PRICE.


 


3.1.          REORGANIZATION, CONSOLIDATION, MERGER, ETC.  IN CASE AT ANY TIME
OR FROM TIME TO TIME, THE COMPANY SHALL (A) EFFECT A REORGANIZATION,
(B) CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON, OR (C) TRANSFER ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY OTHER PERSON UNDER ANY PLAN
OR ARRANGEMENT CONTEMPLATING THE DISSOLUTION OF THE COMPANY, THEN, IN EACH SUCH
CASE, AS A CONDITION TO THE CONSUMMATION OF SUCH A TRANSACTION, PROPER AND
ADEQUATE PROVISION SHALL BE MADE BY THE COMPANY WHEREBY THE HOLDER, ON THE
EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT ANY TIME AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF SUCH
DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN LIEU OF THE COMMON STOCK (OR
OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR TO SUCH CONSUMMATION OR SUCH
EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH) TO
WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON SUCH CONSUMMATION OR IN
CONNECTION WITH SUCH DISSOLUTION, AS THE CASE MAY BE, IF SUCH HOLDER HAD SO
EXERCISED THIS WARRANT, IMMEDIATELY PRIOR THERETO, ALL SUBJECT TO FURTHER
ADJUSTMENT THEREAFTER AS PROVIDED IN SECTION 4.


 


3.2.          DISSOLUTION.  IN THE EVENT OF ANY DISSOLUTION OF THE COMPANY
FOLLOWING THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS,
THE COMPANY, CONCURRENTLY WITH ANY DISTRIBUTIONS MADE TO HOLDERS OF ITS COMMON
STOCK, SHALL AT ITS EXPENSE DELIVER OR CAUSE TO BE DELIVERED TO THE HOLDER THE
STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE)
RECEIVABLE BY THE HOLDER PURSUANT TO SECTION 3.1, OR, IF THE HOLDER SHALL SO
INSTRUCT THE COMPANY, TO A BANK OR TRUST COMPANY SPECIFIED BY THE HOLDER AND
HAVING ITS PRINCIPAL OFFICE IN NEW YORK, NY AS TRUSTEE FOR THE HOLDER (THE
“TRUSTEE”).


 


3.3.          CONTINUATION OF TERMS.  UPON ANY REORGANIZATION, CONSOLIDATION,
MERGER OR TRANSFER (AND ANY DISSOLUTION FOLLOWING ANY TRANSFER) REFERRED TO IN
THIS SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE
TERMS HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK AND OTHER SECURITIES AND
PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF
DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE, AND SHALL BE
BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES, INCLUDING, IN THE
CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT SUCH PERSON SHALL HAVE
EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED IN SECTION 4.  IN THE
EVENT THIS WARRANT DOES NOT CONTINUE IN FULL FORCE AND EFFECT AFTER THE
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS SECTION 3, THEN THE COMPANY’S
SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) RECEIVABLE BY THE
HOLDER WILL BE DELIVERED TO THE HOLDER OR THE TRUSTEE AS CONTEMPLATED BY
SECTION 3.2.


 


4.             EXTRAORDINARY EVENTS REGARDING COMMON STOCK.  IN THE EVENT THAT
THE COMPANY SHALL (A) ISSUE ADDITIONAL SHARES OF THE COMMON STOCK AS A DIVIDEND
OR OTHER DISTRIBUTION ON

 

3

--------------------------------------------------------------------------------


 


OUTSTANDING COMMON STOCK OR ANY PREFERRED STOCK ISSUED BY THE COMPANY
(B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK, OR (C) COMBINE ITS
OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF THE
COMMON STOCK, THEN, IN EACH SUCH EVENT, THE EXERCISE PRICE SHALL, SIMULTANEOUSLY
WITH THE HAPPENING OF SUCH EVENT, BE ADJUSTED BY MULTIPLYING THE THEN EXERCISE
PRICE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH EVENT AND THE DENOMINATOR OF
WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
AFTER SUCH EVENT, AND THE PRODUCT SO OBTAINED SHALL THEREAFTER BE THE EXERCISE
PRICE THEN IN EFFECT. THE EXERCISE PRICE, AS SO ADJUSTED, SHALL BE READJUSTED IN
THE SAME MANNER UPON THE HAPPENING OF ANY SUCCESSIVE EVENT OR EVENTS DESCRIBED
HEREIN IN THIS SECTION 4.  THE NUMBER OF SHARES OF COMMON STOCK THAT THE HOLDER
SHALL THEREAFTER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1, BE ENTITLED
TO RECEIVE SHALL BE ADJUSTED TO A NUMBER DETERMINED BY MULTIPLYING THE NUMBER OF
SHARES OF COMMON STOCK THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF THIS
SECTION 4) BE ISSUABLE ON SUCH EXERCISE BY A FRACTION OF WHICH (A) THE NUMERATOR
IS THE EXERCISE PRICE THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF THIS
SECTION 4) BE IN EFFECT, AND (B) THE DENOMINATOR IS THE EXERCISE PRICE IN EFFECT
ON THE DATE OF SUCH EXERCISE (TAKING INTO ACCOUNT THE PROVISIONS OF THIS
SECTION 4).


 


5.             CERTIFICATE AS TO ADJUSTMENTS.  IN EACH CASE OF ANY ADJUSTMENT OR
READJUSTMENT IN THE SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON THE
EXERCISE OF THIS WARRANT, THE COMPANY AT ITS EXPENSE WILL PROMPTLY CAUSE ITS
CHIEF FINANCIAL OFFICER OR OTHER APPROPRIATE DESIGNEE TO COMPUTE SUCH ADJUSTMENT
OR READJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL
THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED, INCLUDING A
STATEMENT OF (A) THE CONSIDERATION RECEIVED OR RECEIVABLE BY THE COMPANY FOR ANY
ADDITIONAL SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUED OR SOLD OR DEEMED
TO HAVE BEEN ISSUED OR SOLD, (B) THE NUMBER OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES) OUTSTANDING OR DEEMED TO BE OUTSTANDING, AND (C) THE EXERCISE PRICE
AND THE NUMBER OF SHARES OF COMMON STOCK TO BE RECEIVED UPON EXERCISE OF THIS
WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT OR READJUSTMENT AND AS
ADJUSTED OR READJUSTED AS PROVIDED IN THIS WARRANT.  THE COMPANY WILL FORTHWITH
MAIL A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND ANY WARRANT AGENT OF THE
COMPANY (APPOINTED PURSUANT TO SECTION 11 HEREOF).


 


6.             RESERVATION OF STOCK, ETC., ISSUABLE ON EXERCISE OF WARRANT.  THE
COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE, SOLELY FOR ISSUANCE AND
DELIVERY ON THE EXERCISE OF THIS WARRANT, SHARES OF COMMON STOCK (OR OTHER
SECURITIES) FROM TIME TO TIME ISSUABLE ON THE EXERCISE OF THIS WARRANT.


 


7.             ASSIGNMENT; EXCHANGE OF WARRANT.  SUBJECT TO COMPLIANCE WITH
APPLICABLE SECURITIES LAWS, THIS WARRANT, AND THE RIGHTS EVIDENCED HEREBY, MAY
BE TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A “TRANSFEROR”) IN WHOLE OR IN
PART.  ON THE SURRENDER FOR EXCHANGE OF THIS WARRANT, WITH THE TRANSFEROR’S
ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED HERETO (THE “TRANSFEROR
ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES LAWS, WHICH SHALL
INCLUDE, WITHOUT LIMITATION, THE PROVISION OF A LEGAL OPINION FROM THE
TRANSFEROR’S COUNSEL (AT THE COMPANY’S EXPENSE) THAT SUCH TRANSFER IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF APPLICABLE SECURITIES LAWS, THE COMPANY AT
ITS EXPENSE (BUT WITH PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER
TAXES) WILL ISSUE AND DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A

 

4

--------------------------------------------------------------------------------


 


NEW WARRANT OF LIKE TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE
TRANSFEREE(S) SPECIFIED IN SUCH TRANSFEROR ENDORSEMENT FORM (EACH A
“TRANSFEREE”), CALLING IN THE AGGREGATE ON THE FACE OR FACES THEREOF FOR THE
NUMBER OF SHARES OF COMMON STOCK CALLED FOR ON THE FACE OR FACES OF THE WARRANT
SO SURRENDERED BY THE TRANSFEROR.


 


8.             REPLACEMENT OF WARRANT.  ON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION OF THIS
WARRANT, ON DELIVERY OF AN INDEMNITY AGREEMENT OR SECURITY REASONABLY
SATISFACTORY IN FORM AND AMOUNT TO THE COMPANY OR, IN THE CASE OF ANY SUCH
MUTILATION, ON SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY AT ITS
EXPENSE WILL EXECUTE AND DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.


 


9.             REGISTRATION RIGHTS.  THE HOLDER HAS NOT BEEN GRANTED
REGISTRATION RIGHTS BY THE COMPANY IN RESPECT OF THIS WARRANT.


 


10.           MAXIMUM EXERCISE.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THE HOLDER SHALL NOT BE ENTITLED TO EXERCISE THIS WARRANT IN
CONNECTION WITH THAT NUMBER OF SHARES OF COMMON STOCK WHICH WOULD EXCEED THE
DIFFERENCE BETWEEN (I) 4.99% OF THE ISSUED AND OUTSTANDING SHARES OF COMMON
STOCK AND (II) THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE
HOLDER.  FOR THE PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE, BENEFICIAL
OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND REGULATION 13D-3 THEREUNDER.  THE
LIMITATION DESCRIBED IN THE FIRST SENTENCE OF THIS SECTION 10 SHALL
AUTOMATICALLY BECOME NULL AND VOID FOLLOWING NOTICE TO THE COMPANY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER AND AS
DEFINED IN THE NOTE MADE BY THE COMPANY TO THE HOLDER DATED THE DATE HEREOF (AS
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE “NOTE”), OR UPON 75
DAYS PRIOR NOTICE TO THE COMPANY.


 


11.           WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN NOTICE TO THE EACH
HOLDER OF THE WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF ISSUING COMMON STOCK
(OR OTHER SECURITIES) ON THE EXERCISE OF THIS WARRANT PURSUANT TO SECTION 1,
EXCHANGING THIS WARRANT PURSUANT TO SECTION 7, AND REPLACING THIS WARRANT
PURSUANT TO SECTION 8, OR ANY OF THE FOREGOING, AND THEREAFTER ANY SUCH
ISSUANCE, EXCHANGE OR REPLACEMENT, AS THE CASE MAY BE, SHALL BE MADE AT SUCH
OFFICE BY SUCH AGENT.


 


12.           TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS WARRANT IS
TRANSFERRED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE REGISTERED
HOLDER HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY
NOTICE TO THE CONTRARY.


 


13.           NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS FROM THE
COMPANY TO THE HOLDER SHALL BE MAILED BY FIRST CLASS REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN FURNISHED TO THE COMPANY
IN WRITING BY SUCH HOLDER OR, UNTIL ANY SUCH HOLDER FURNISHES TO THE COMPANY AN
ADDRESS, THEN TO, AND AT THE ADDRESS OF, THE LAST HOLDER WHO HAS SO FURNISHED AN
ADDRESS TO THE COMPANY.


 


14.           MISCELLANEOUS.  THIS WARRANT AND ANY TERM HEREOF MAY BE CHANGED,
WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE
PARTY AGAINST WHICH

 

5

--------------------------------------------------------------------------------


 


ENFORCEMENT OF SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION IS SOUGHT.  THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF STATE
OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION
BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT SHALL BE
BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN
THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY CHOOSE TO WAIVE
THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK.  THE
INDIVIDUALS EXECUTING THIS WARRANT ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY.  THE PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEYS’ FEES
AND COSTS.  IN THE EVENT THAT ANY PROVISION OF THIS WARRANT IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND
SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH
PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS WARRANT. 
THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF REFERENCE ONLY, AND SHALL NOT
LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS HEREOF.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL IN NO WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.  THE COMPANY ACKNOWLEDGES THAT
LEGAL COUNSEL PARTICIPATED IN THE PREPARATION OF THIS WARRANT AND, THEREFORE,
STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS
WARRANT TO FAVOR ANY PARTY AGAINST THE OTHER PARTY.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

 

IMPLANT SCIENCES CORPORATION

 

 

WITNESS:

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)

 

TO:         IMPLANT SCIENCES CORPORATION

 

Attention:              Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.          ), hereby irrevocably elects to purchase (check applicable box):

 

 

 

               shares of the Common Stock covered by such Warrant;

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$                   .  Such payment takes the form of (check applicable box or
boxes):

 

 

 

$                  in lawful money of the United States.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
                                                                      whose
address is
                                                                                                                                          .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:

 

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

 

Address:

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of IMPLANT SCIENCES CORPORATION into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of IMPLANT
SCIENCES CORPORATION with full power of substitution in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

 

Address:

 

 

 

 

 

 

 

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

 

(Name)

 

 

 

ACCEPTED AND AGREED:

 

[TRANSFEREE]

 

 

 

 

 

 

 

 

(Name)

 

 

 

B-1

--------------------------------------------------------------------------------